UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7965


ODELL EWING, a/k/a Odell Lee Ewing Bey,

                Petitioner – Appellant,

          v.

SECRETARY REUBEN YOUNG,

                Respondent – Appellee,

          and

STATE OF NORTH CAROLINA,

                Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:11-hc-02173-D)


Submitted:   February 21, 2013              Decided:    February 26, 2013


Before AGEE and    DAVIS,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam pinion.


Odell Ewing, Appellant Pro Se. Mary Carla Hollis, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Odell Ewing seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2006) petition.                             The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  See 28 U.S.C. § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief    on    the    merits,    a    prisoner    satisfies      this   standard    by

demonstrating         that     reasonable       jurists   would     find   that     the

district       court’s    assessment      of    the   constitutional       claims    is

debatable      or     wrong.     Slack    v.     McDaniel,   529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                     Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Ewing has not made the requisite showing.                      Accordingly, we

deny     Ewing’s       motion     to     compel,      deny   a     certificate       of

appealability, and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3